Citation Nr: 0509661	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-20 549	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  He was awarded the Combat Infantryman's Badge and a 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2002 
and January 2003 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Nashville, Tennessee.  

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting in Washington, DC.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  

During the hearing, the veteran appeared to raise several 
additional issues.  He testified that the medicine he is 
prescribed for his service-connected diabetes mellitus 
aggravates his service-connected post-traumatic stress 
disorder.  Furthermore, he contended that he has developed 
peripheral neuropathy and vision problems secondary to his 
service-connected diabetes mellitus.  As these issues are not 
on appeal, the Board will refer them to the RO for 
appropriate development.  

The issue of an increased evaluation for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran is in receipt of a 10 percent evaluation, the 
schedular maximum, for tinnitus.  

3.  The veteran has not submitted evidence tending to show 
that his tinnitus is unusual, requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in May 2003, the veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his increased rating claim for 
tinnitus, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The January 2003 rating decision and the July 2003 statement 
of the case (SOC), collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for 
increase.  The July 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran identified relevant treatment from the Mountain 
Home VA Medical Center in Tennessee, and the treatment 
records relevant to the period on appeal are associated with 
the claims folder.  Audiological examinations for VA purposes 
were conducted in December 1998 and November 2002, and the 
veteran was afforded a January 2004 personal hearing.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a January 2003 rating decision, the RO granted service 
connection for recurrent tinnitus, and assigned a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 
6260, effective from September 2001.  The 10 percent 
evaluation is the maximum schedular evaluation for tinnitus 
under Diagnostic Code 6260.  In evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. §§ 4.1, 4.2 (2004).  

A revision to 38 C.F.R. § 4.87, Diagnostic Code 6260, was 
made effective June 13, 2003 by adding notes that follow the 
diagnostic code.  Relevant to the veteran's appeal, Note (2), 
as revised, sets out:  [a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. §  4.87, 
Diagnostic Code 6260, Note (2) as amended and published at 
68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The Board finds that the pertinent regulations do not contain 
any substantive changes that affect this case, but instead 
act as clarification.  In effect, the revised regulations 
amend the Rating Schedule to state more explicitly the method 
of evaluation of tinnitus under Diagnostic Code 6260.  The 
Board also notes that application of either the old or the 
revised criteria under Diagnostic Code 6260 results in the 
same outcome for the veteran.  

While the old rating criteria under Diagnostic Code 6260 did 
not expressly state that the 10 percent evaluation applied to 
both unilateral and bilateral tinnitus, the intended effect 
of amending Diagnostic Code 6260 was to codify a long-
standing VA practice by stating that recurrent tinnitus will 
be assigned only a single 10 percent evaluation whether it is 
perceived in one ear, both ears, or in the head.  See 68 Fed. 
Reg. at 25,822.  Furthermore, the Board notes that Diagnostic 
Code 6207 provides criteria for the loss of an auricle, which 
is an entirely different disability from tinnitus.  Tinnitus 
cannot be considered two separate disabilities merely because 
it is perceived to affect two ears.  The assignment of 
separate evaluations is dependent on a finding that the 
disease entity is productive of distinct and separate 
symptoms; the evaluation of the same disability or the same 
manifestations under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2004).  The disease entity of "tinnitus" 
has but one symptom, namely the perception of sound in the 
brain without acoustic stimulus.  See VAOPGCPREC 2-2003 (May 
22, 2003).  

VA's Office of General Counsel, in a precedential opinion, 
ruled that 38 C.F.R. § 4.87, Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent evaluation for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  The opinion further indicated 
that separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  See VAOPGCPREC 2-2003 (May 22, 2003).  Precedential 
opinions of VA's General Counsel are binding on the Board.   
See 38 U.S.C.A. § 7104(c) (West 2002).

A 10 percent evaluation is the highest evaluation available 
for tinnitus, and in this case, there is no other applicable 
code that would afford a higher evaluation.  As such, an 
evaluation in excess of 10 percent for tinnitus pursuant to 
Diagnostic Code 6260 cannot be granted.  

In summary, VA's Rating Schedule contemplates that whether 
one or both ears are involved, tinnitus is but a single 
disability and that separate ratings for each ear are not 
permitted.  See VAOPGCPREC 2-2003.  The Board is bound by 
precedent opinions of the chief legal officer of VA.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  Accordingly, as the law and not 
the evidence is dispositive, the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes that the veteran's appeal to the Board was 
initiated following an original award of service connection 
for tinnitus.  Since the veteran is already receiving the 
maximum allowable evaluation for the entire appeal period, 
there is no issue regarding staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the evidence does not suggest nor does the veteran 
contend that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code, 
and to the extent that an evaluation for tinnitus may be 
combined with other pathology, he is already service-
connected for hearing loss.  See Diagnostic Code 6260, Note 
(1).

Finally, in exceptional cases where evaluations provided by 
the Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, there is no persuasive evidence of 
any unusual or exceptional circumstances such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's tinnitus, that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.




REMAND

The veteran contends that his service-connected diabetes 
mellitus warrants an initial evaluation in excess of 20 
percent.  Under Diagnostic Code 7913, a 40 percent evaluation 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).  The veteran is 
currently taking insulin for his diabetes.

The Board finds that the medical evidence of record is 
inadequate for rating purposes.  The veteran underwent a VA 
examination for diabetes in November 2002, which was 
conducted by a physician's assistant, and the same assistant 
provided a May 2003 follow-up opinion.  The Board finds that 
the physician's assistant did not address the current 
manifestations of the veteran's service-connected diabetes 
mellitus in either the November 2002 or May 2003 report.  On 
REMAND, the RO should schedule the veteran for arrange for 
the veteran to undergo a VA examination by a physician with 
appropriate expertise to determine the nature and extent of 
impairment from the veteran's service-connected diabetes 
mellitus.  If a physician is not available, then a 
physician's assistant, other than the one who examined the 
veteran in November 2002 or May 2003, should examine the 
veteran and provide an examination report with findings that 
address the instructions listed in paragraph 2 below.  In 
addition, after the physician's assistant has completed the 
examination report, a physician must document that he or she 
has reviewed the report and has signed off on the findings 
pursuant to VA Adjudication Procedure Manual M- 21 Part VI, 
§ 1.07(d) ("Manual M-21-1").

The RO should also attempt to obtain recent VA medical 
treatment records.  During the hearing, the veteran indicated 
that he went to regular follow-up appointments at the VA for 
his diabetes mellitus every 3-6 months.  The Board finds it 
necessary to obtain any outstanding VA treatment records 
dated from May 2003 to the present.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain treatment 
records from the VA medical facility at 
Mountain Home dated from May 2003 to the 
present.  

2.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected diabetes mellitus.  If a 
physician is not available, then a 
physician's assistant, other than the one 
who examined the veteran in November 2002 
or May 2003, should examine the veteran

?	The Board notes that the November 
2002 and January 2003 VA examination 
reports are inadequate for rating 
purposes.  In order to evaluate the 
veteran's diabetes mellitus, an 
examination report providing 
findings of the current state of the 
veteran's condition is required.  

?	In particular, the examiner should 
comment on whether the veteran 
requires insulin and has 
restrictions of his activities and 
diet necessitated by diabetes 
mellitus.  The examiner should also 
comment whether the veteran has 
episodes of ketoacidosis or 
hypoglycemic reactions, and, if so, 
whether such episodes require 
hospitalizations or visits to a 
diabetic care provider and comment 
on the frequency of such 
hospitalizations and visits.  The 
examiner should comment on whether 
there is a progressive loss of 
weight and strength. 

?	The claims file, to include a copy 
of this REMAND, must be provided to 
the examiner and consideration of 
such should be reflected in the 
completed examination report.  All 
indicated studies should be 
performed. 

?	The examiner must provide the 
supporting rationale for all 
opinions expressed.  The examination 
report must be typed.

3.  The RO should then review the record, 
including the new VA examination report 
and any newly obtained treatment records, 
and readjudicate the issue of entitlement 
to an initial evaluation in excess of 20 
percent for diabetes mellitus, to include 
consideration of whether the claim should 
be submitted to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
(2004).  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


